Dear Mr. Paxton:
You have asked this office to advise whether the mayor of the Town of Waterproof may be an employee of the Waterproof Community Center.
R.S. 42:63(D) of our state Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., governs our response.  This statute prohibits an individual from holding employment in the same political subdivision in which he holds elective office and states, in pertinent part:
  D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. (Emphasis added).
R.S. 42:62(9) defines political subdivision as:
  (9)  "Political subdivision" means a parish, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.  In addition for the purposes of this Part., mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
The community center is a municipal entity.  The language of the statute quoted above prohibits the mayor of the municipality from holding employment with the same municipality.
We hope the foregoing is helpful to you.  Should you have other questions in which we may provide assistance, please contact this office.
Very truly yours,
                              CHARLES C. FOTI, JR. ATTORNEY GENERAL
BY:  _____________________________________
                              KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams